MANAGEMENT SERVICES AGREEMENT




This Management Services Agreement (this “Agreement”) dated as of December 27,
2012 is entered into by and between CS Financial, Inc. (“Consultant”) and
Pacific Trust Bank, FSB (“Bank”).




WHEREAS, Consultant is an independent residential and commercial mortgage
brokerage and mortgage banking firm;




WHEREAS, Consultant and Bank are parties to that certain Wholesale Broker
Agreement pursuant to which Consultant provides residential mortgage loan
brokerage services to Bank;




WHEREAS, in addition to mortgage brokerage services, Consultant is uniquely
qualified to provide valuable management and advisory services to Bank in
connection with the Bank’s residential mortgage lending operations and assist
the Bank with respect to developing and implementing strategic initiatives,
business objectives and operating systems with respect thereto; and




WHEREAS, the Bank desires to retain Consultant to provide certain management
consulting and advisory services, and Consultant agrees to provide such
services, pursuant to the terms and conditions as provided in this Agreement.




NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and promises contained herein, and the receipt of valuable
consideration, the sufficiency of which is hereby acknowledged, the Bank and
Consultant hereby agree as follows:




1.

Term.  This Agreement shall continue until terminated by mutual agreement of the
parties hereto or as otherwise set forth in this Agreement.




2.

Services.  (a) Services Generally.  Consultant, itself or through its affiliates
or employees in each case as determined by Consultant, agrees to provide Bank,
and Bank agrees to obtain from Consultant, such reasonably requested financial
analysis, management consulting, knowledge sharing and general advisory services
as Bank and Consultant may mutually agree that Consultant will provide with
respect to Bank’s residential mortgage lending business, including strategic
plans and business objectives, compliance function, monitoring, reporting and
related systems, and policies and procedures (collectively, the “Management
Services”) described in this Agreement and the attached Exhibit(s), if any.  The
Exhibits set forth specific terms and conditions applicable to the Management
Services, and, where applicable, the Consultant affiliate or employee so
performing.  Bank may request additional services from time to time by
incorporating an appropriate Exhibit to this Agreement acceptable and agreed to
by Consultant and executed by both parties.




(b) Training Services.  Consultant may, if necessary or appropriate, provide
training, training aides, user manuals, and other documents for Bank’s use as
Consultant believes reasonably necessary to enable Bank personnel to become
familiar with the objectives of the Management Services.  All such training
aids, manuals and other documents shall remain Consultant’s property.




(c) Service Providers.  Bank acknowledges and agrees that Consultant intends
that the primary service providers for the Management Services will be Jeffrey
Seabold, Chief Executive Officer of Consultant, and such of his direct and
indirect reports (or other personnel of Consultant) as Consultant may determine.
 Bank acknowledges and agrees that such service provider (and any other
employees of Consultant who provide services to Bank) is and shall remain a
full-time








--------------------------------------------------------------------------------

employee of Consultant and that no information or assistance may be provided by
Consultant or any service provider thereof to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose Consultant to potential liability or otherwise
interfere with the operation of Consultant’s business or conflict with the
obligations and duties of such service providers to Consultant.  Consultant and
Bank acknowledge and agree that the providers of the Management Services shall
have no decision-making authority over the policies and procedures at or the
business conduct of Bank, that it shall be Bank’s decision whether or not to
implement the advice and recommendations, if any, of Consultant (or service
providers thereof) provided in connection with the Management Services and that
service providers shall be supervised by Bank in providing the Management
Services to Bank.




3.    Fees for Services.  (a) General.  Bank agrees to pay Consultant:




(i)

A fixed fee of $100,000 monthly as invoiced for the Management Services for the
previous month;




(ii)

Out of pocket charges for the previous month for the account of Bank or
otherwise incurred in connection with the provision of Management Services
(e.g., travel costs); and




(iii)

Taxes (as defined below) thereon (collectively, “Fees”). Consultant shall
monthly issue to Bank an invoice for Fees.  Fees may be increased from time to
time if and to the extent set forth in the Exhibits.  




(b) Taxes.  Consultant shall add to each invoice any sales, use, excise, value
added, and other taxes and duties however designated that are levied by any
taxing authority relating to the Management Services (“Taxes”) and Bank agrees
to indemnify, defend and hold Consultant and its affiliates harmless from and
against any claims, damages, costs and expenses related to Taxes.  In no event
shall “Taxes” include taxes based upon the net income or payroll of Consultant.




(c) Payment Terms.  Fees are due and payable monthly upon receipt of invoice.
 In the event any amounts due remain unpaid beyond the 60th day after payment is
due, Bank shall pay a late charge of 1.5% per month.  Bank agrees that it shall
neither make nor assert any right of deduction or set-off from Fees on invoices
submitted by Consultant for Management Services.




4.

Bank Obligations.  (a) Input.  Bank shall be solely responsible for the input,
transmission, and delivery to and from Consultant of all information and data
required by Consultant in connection with the provision of the Management
Services unless Bank has retained Consultant to handle such responsibilities, as
specifically set forth in the Exhibits.  The information and data shall be
provided in a format and manner approved by Consultant.  




(b) Bank Personnel.  Bank shall designate appropriate Bank personnel for
training as part of the Management Services, shall supply Consultant with
reasonable access to Bank’s site during normal business hours for the provision
of the Management Services, as necessary, and shall reasonably cooperate with
Consultant’s and its affiliates’ personnel in connection with the Management
Services.




5.

Confidentiality; Restricted Period.  (a) All information and materials provided
pursuant to this Agreement and in connection with the provision of Management
Services shall be subject to, and Bank and Consultant shall comply with, the
provisions of the Mutual Non-Disclosure Agreement








--------------------------------------------------------------------------------

entered into between the parties dated December 13, 2012 (the “Confidentiality
Agreement”), which shall for the avoidance of doubt apply and remain in full
force and effect in all respects, including without limitation as to the
prohibitions on Bank soliciting for employment or employing Consultant
employees.




(b) Confidentiality of this Agreement.  Each party agrees to keep confidential
the prices, terms and conditions of this Agreement, without disclosure to third
parties.




(c) Restricted Period. Consultant hereby agrees that, in partial consideration
for the agreements set forth herein, the receipt and sufficiency is hereby
acknowledged, during the period beginning on the date hereof through the 180th
day following this Agreement, neither Consultant nor its officers, directors,
employees, affiliates or representatives will solicit, seek or encourage, or
engage in any negotiations, discussions or diligence activities, with respect to
(whether or not solicited by Consultant), any proposals regarding the
acquisition of all or any material portion of Consultant or its business, other
than solely with Bank and its affiliates and their respective representatives.




6.

Regulatory Agencies, Regulations and Legal Requirements.  (a) Bank Files.
 Records maintained and produced for Bank (“Bank Files”) may be subject to
examination by such Federal, State, or other governmental regulatory agencies as
may have jurisdiction over Bank’s or Consultant’s respective businesses.  Bank
agrees that Consultant is authorized to give all reports, summaries or
information contained in or derived from the data or information in Consultant’s
possession relating to Bank when requested to do so by an authorized regulatory
or government agency.  Consultant, to the extent permitted and practicable, will
provide Bank written notification of such request.




(b) Compliance with Regulatory Requirements.  Each party agrees to comply with
all applicable regulatory and legal requirements in connection with this
Agreement and the provision of Management Services hereunder.




7.

Warranties.  (a) Consultant Warranties.  Consultant represents and warrants
that:




(i)

(A) Consultant will use commercially reasonable efforts to substantially perform
the Management Services in conformance in all material respects with the
specifications set forth in the Exhibits (if any); provided that Bank supplies
accurate data and information, follows the procedures described in all
Consultant documentation, notices, and advices, and otherwise complies with the
terms and conditions of this Agreement; and (B) Consultant will comply in all
material respects with all applicable Federal and State regulations governing
the Management Services. In the event of an error or other default caused by
Consultant personnel, systems, or equipment, Bank acknowledges and agrees that
Bank’s sole and exclusive remedy shall be for Consultant to use commercially
reasonable efforts to correct the data or information and/or reprocess the
affected item or report at no additional cost to Bank.  Bank agrees to review
Consultant’s work as soon as reasonably practicable following Bank’s receipt of
the same and to supply Consultant with a written request for correction of any
error or default within 7 days after Bank discovers such error or other default.
 Work reprocessed due to errors in data supplied by Bank, on Bank’s behalf by a
third party, or by Bank’s failure to follow procedures set forth by Consultant
shall be billed to Bank at Consultant’s current time and material rates.  THESE
WARRANTIES STATED ABOVE ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES MADE
BY CONSULTANT.  CONSULTANT








--------------------------------------------------------------------------------

DOES NOT MAKE, AND HEREBY EXPRESSLY DISCLAIMS, AND CLIENT HEREBY EXPRESSLY
WAIVES, ALL OTHER WARRANTIES, EXPRESS, IMPLIED, ARISING FROM THE COURSE OF
DEALING OR USAGE OF TRADE OR STATUTORY, INCLUDING WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.  THE STATED EXPRESS
WARRANTIES ARE IN LIEU OF ALL LIABILITIES OR OBLIGATIONS OF CONSULTANT FOR
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE DELIVERY, USE, OR PERFORMANCE
OF MANAGEMENT SERVICES.  




(b) Warranties.  Each of Bank and Consultant represents and warrants that:  (A)
no contractual obligations exist that would prevent it from entering into this
Agreement; (B) it has complied and will comply with all applicable regulatory
requirements and all laws; and (C) it has requisite right and authority to
execute, deliver, and perform under this Agreement.  Bank shall indemnify and
hold harmless Consultant, its officers, directors, employees, and affiliates
against any claims, actions, damages, costs and expenses, including attorneys’
fees arising out of (x) the use by Bank of Management Services in a manner other
than that expressly provided in this Agreement; (y) Bank’s breach of any of the
terms or conditions of this Agreement; or (z) any and all claims by third
parties arising out of the performance or non-performance of Management Services
by Consultant. The provisions of the foregoing sentence shall survive any
termination or expiration of this Agreement.




8.

Limitation of Liability.  IN NO EVENT SHALL CONSULTANT BE LIABLE FOR LOSS OF
GOODWILL, USE, REVENUE OR PROFITS, ANY LOSS OR CORRUPTION OF DATA, INTERRUPTION
OF BUSINESS, OR FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, CONSEQUENTIAL OR
SIMILAR DAMAGES ARISING FROM CLIENT’S USE OF THE MANAGEMENT SERVICES, OR
CONSULTANT’S SUPPLY OF EQUIPMENT OR SOFTWARE, REGARDLESS OF THE FORM OF ACTION
WHETHER IN TORT, CONTRACT, STRICT LIABILITY, LAW, EQUITY OR OTHERWISE, EVEN IF
CONSULTANT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. CLIENT MAY NOT
ASSERT ANY CLAIM AGAINST CONSULTANT MORE THAN SIX MONTHS AFTER SUCH CLAIM
ACCRUED.  CONSULTANT’S AGGREGATE LIABILITY RELATING TO OR ARISING OUT OF THIS
AGREEMENT REGARDLESS OF THE FORM OF THE ACTION SHALL BE LIMITED TO THE TOTAL
FEES PAID TO CONSULTANT FOR THE MANAGEMENT SERVICES RESULTING IN SUCH LIABILITY
IN THE TWO MONTH PERIOD PRECEDING THE DATE THE CLAIM ACCRUED.  CLIENT
ACKNOWLEDGES THAT CONSULTANT HAS SET ITS FEES AND ENTERED INTO THIS AGREEMENT IN
RELIANCE UPON THE LIMITATIONS OF LIABILITY AND THE DISCLAIMERS OF WARRATIES AND
DAMAGES SET FORTH IN THIS AGREEMENT.  CONSULTANT SHALL NOT BE LIABLE FOR ANY
EXPENSE, LOSS OR DAMAGE WHATSOEVER ARISING OUT OF ANY INTERRUPTION OF SERVICE OR
DELAY OR FAILURE TO PERFORM UNDER THIS SERVICES AGREEMENT.




9.

Termination.  (a) On Notice.  Either party may terminate this Agreement upon 10
days written notice to the other party.




(b) Material Breach.  Either party may terminate this Agreement in the event of
a material breach by the other party of this Agreement or material default by
the other party in the due performance of any material covenant or obligation
which is not cured by the other party within 60 days








--------------------------------------------------------------------------------

following notice stating, with particularity and in reasonable detail, the
nature of the claimed breach.




(c) Failure to Pay.  In the event any invoice remains unpaid by Bank 30 days
after due, or Bank otherwise breaches this Agreement, Consultant, at its sole
option, may terminate this Agreement and/or Bank’s access to and use of
Management Services.  Any invoice submitted by Consultant shall be deemed
correct unless Bank provides written notice to Consultant within 30 days of the
invoice date specifying, with particularity and in reasonable detail, the nature
of the disagreement.




(d) Bankruptcy.  Either party may terminate this Agreement in the event the
other party commits an act of bankruptcy or becomes the subject of any
proceeding under any applicable bankruptcy laws or becomes insolvent or if any
substantial part of the other party’s property becomes subject to any levy,
seizure, assignment, application, or sale for or by any creditor or governmental
agency.




(e) Remedies.  Remedies contained in this Section 10 are cumulative and are in
addition to the other rights and remedies available to Consultant under this
Agreement, by law or otherwise.




10.

Arbitration.  (a) General.  Any dispute or controversy arising out of this
Agreement, or its interpretation, shall be submitted to and resolved exclusively
by arbitration under the rules then prevailing of the American Arbitration
Association, upon written notice of demand for arbitration by the party seeking
arbitration, setting forth the specifics of the matter in controversy or the
claim being made.  The arbitration shall be heard before an arbitrator mutually
agreeable to the parties; provided, that if the parties cannot agree on the
choice of arbitrator within the 10 days after the first party seeking
arbitration has given written notice, then the arbitration shall be heard by
three arbitrators, one chosen by each party; and the third chosen by those two
arbitrators.  The arbitrators will be selected from a panel of persons having
experience with and knowledge of information technology and at least one of the
arbitrators selected will be an attorney.  A hearing on the merits of all claims
for which arbitration is sought by either party shall be commenced not later
than 90 days from the date demand for arbitration is made by the first party
seeking arbitration.  The arbitrator(s) must render a decision within 10 days
after the conclusion of such hearing.  Any award in such arbitration shall be
final and binding upon the parties and the judgment thereon may be entered in
any such court of competent jurisdiction.




(b) Applicable Law.  The arbitration shall be governed by the United States
Arbitration Act.  The arbitrators shall apply the substantive law of the State
of California, without reference to provisions relating to conflict of laws.
 The arbitrators shall not have the power to alter, modify, amend, add to, or
subtract from any term or provision of this Agreement, nor to rule upon or grant
any extension, renewal, or continuance of this Agreement.  Subject to the
foregoing, the arbitrators shall have the authority to grant any legal remedy
available had the parties submitted the dispute to a judicial proceeding.




(c) Situs.  If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve any such disputes shall be held in Los
Angeles, California.




11.

General.




(a)

Independent Contractor Status.  The parties acknowledge and agree that
Consultant (and any of its affiliates or employees providing Management
Services) is an independent contractor in the performance of the Management
Services and nothing herein shall be construed to be








--------------------------------------------------------------------------------

inconsistent with this status.  No agent, employee or other representative of
Consultant (or any of its affiliates) shall be or shall be deemed to be the
employee, agent or other representative of Bank or any of its affiliates by
reason of this Agreement and nothing in this Agreement shall be construed to
make Bank or any of its affiliates an employer, directly or indirectly, of any
employee of Consultant or its affiliates under any applicable law.




(b)

Arm’s Length.  The parties acknowledge and represent that this Agreement is a
bona fide independent agreement and was negotiated at an arm’s length basis
between the parties for and in consideration of the mutual benefits, covenants
and agreements contained herein and on terms and conditions consistent with the
Consultant’s providing, in the ordinary course of business, services similar to
the Management Services to third-parties similar to Bank.




(c)

Binding Agreement.  This Agreement is binding upon the parties and their
respective successors and permitted assigns.  Neither this Agreement nor any
interest may be sold, assigned, transferred, pledged, or otherwise disposed of
by Bank, whether pursuant to change of control or otherwise, without
Consultant’s prior written consent.  Bank agrees that Consultant may subcontract
any Management Services.  Any such subcontractors shall be required to comply
with all applicable terms and conditions of this Agreement.




(d)

Entire Agreement.  This Agreement, including its Exhibits, together with the
Confidentiality Agreement, which are expressly incorporated herein by reference,
constitutes the complete and exclusive statement of the agreement between the
parties as to the subject matter hereof and supersedes all previous agreements
with respect thereto.  Modifications of this Agreement must be in writing and
signed by duly authorized representatives of the parties.  Each party hereby
acknowledges that it has not entered into this Agreement in reliance upon any
representation made by the other party not embodied herein.  In the event any of
the provisions of any Exhibit are in conflict with any of the provisions of this
Agreement, the terms and provisions of this Agreement shall control unless the
exhibit in question expressly provides that its terms and provisions shall
control.




(e)

Severability.  If any provision of this Agreement is held to be unenforceable or
invalid, the other provisions shall continue in full force and effect.




(f)

Governing Law.  This Agreement will be governed by the substantive laws of the
State of California, without reference to provisions relating to conflict of
laws.  




(g)

Force Majeure.  Neither party shall be responsible for delays or failures in
performance resulting from acts or circumstances reasonably beyond the control
of that party.




(h)

Notices.  Any written notice required or permitted to be given hereunder shall
be given by:  (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
courier service to the other party at the addresses listed on the cover page or
to such other address or person as a party may designate in writing.  All such
notices shall be effective upon receipt (or, if earlier, confirmation of
attempted delivery and refusal or failure to accept delivery).




(i)

No Waiver.  The failure of either party to insist on strict performance of any
of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.











--------------------------------------------------------------------------------



(j)

Survival.  All rights and obligations of the parties under this Agreement that,
by their nature, do not terminate with the expiration or termination of this
Agreement shall survive the expiration or termination of this Agreement.




(k)

Other.  This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other party hereto.  Unless the context of this Agreement clearly requires
otherwise, “including” has the inclusive meaning frequently identified with the
phrase “but not limited to” and “without limitation.”




[Signature Page Follows]











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date indicated on the
first page above.







CS FINANCIAL, INC.







By:  /s/ Robert Franko

Name:  Robert Franko

Title:  Chief Executive Officer







PACIFIC TRUST BANK, F.S.B.







By:  /s/ Jeffrey T. Seabold

Name:  Jeffrey T. Seabold

Title:  Chief Executive Officer









